Citation Nr: 1404453	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1979.


This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran was afforded a VA audiological examination in June 2010.  The VA examiner stated that tinnitus did not start until approximately 20 years after service separation in 1979; therefore, the examiner opined that tinnitus was less likely as not caused by or a result of service.  The Board finds the June 2010 VA medical opinion inadequate.  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d) (2013).  The June 2010 examiner did not provide an opinion as to whether currently diagnosed tinnitus, identified after service, was related to a disease or injury in service, to include the verified in-service acoustic trauma.  In addition, the examiner did not discuss VA issued Training Letter 10-02, which states that delayed-onset tinnitus must be considered. Accordingly, the Board finds that the June 2010 VA opinion is inadequate for evaluation purposes.

Further, in his May 2012 substantive appeal (VA Form 9), the Veteran stated that he has been treated at the audiology department at the Orlando VA Medical Center (VAMC) from January 2011 to January 2012.  On remand, these VA treatment should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain any outstanding VA medical records from the Orlando VAMC dated from January 2011 to the present.  These treatment records should be associated with the claims file.

2.  Then, schedule the Veteran for a VA audiology examination to determine the etiology of currently diagnosed tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should also be performed.  The examiner is advised that military noise exposure is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed tinnitus is the result of conceded noise exposure or other injury or disease in active service.  A complete rationale should be given for all opinions and conclusions expressed. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner should explain whether there is any support for finding that noise induced tinnitus can have a delayed onset weeks, months, or years after the exposure event(s), and then give an opinion on whether this applies to the Veteran in his claims for tinnitus.  See VA training letter 10-02 in claims file.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the issue of entitlement to service connection for tinnitus.  If the benefit sought is not granted, provide the Veteran and his representative with a 
supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


